DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed 23 February 2022. As directed by the amendment claims 1, 2, 4, 5, 7, 12, 14 and 21-23 have been amended, and claims 9, 10 and 15-20 have been cancelled. Thus, claims 1-8, 11-14 and 21-23 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Browning on 09 March 2022.
The specification has been amended as follows: 
[0066] FIG. 6 is a magnified view of the mechanical system 312 for use in the present invention for creating various movements of the bed structure embodiment. As shown, a motor [[622]]522 connects to a first gear 624. A first actuator 632 connects to the first gear 624 to facilitate movements of the bed structure 100. First gear 624 also connects to second gear 626 (as shown 
[0067] FIG. 5a and FIG. 7 [[is a]]show schematic views of the mechanical system [[314]]312 for use in the present invention for creating various movements of the bed structure 100. Shown in FIG . 7 are two brackets 738 and 740 that attach the mechanical system [[314]]312 to bottom of the bed structure 100. The motor [[622]]522 is positioned inside the housing 630. In this configuration, the first gear 624 attaches directly to the motor [[622]]522. First rod [[736]]520 is attached to the first gear 624 and is also attached to the first actuator 632. First actuator 632 is positioned to move within a parabolic groove (path) 934, as shown in Fig 9 and Fig 10. This parabolic groove path 934 is on the side of the bed structure 100. Movement of the first actuator 632 will cause the bed structure to move. Parabolic groove path 934 dictates a forward and aft-like translation or movement. In FIG. 7, first gear 624 engages second gear 626. Second gear 626 faces the front of the bed structure 100 and connects to second actuator 634. 
[0068] FIG. 8 and Fig. 12 show views of the front positioned second actuator 634 of the present invention for left and right-like 100 of the present invention. The second actuator 634 the left and right-like 
 forward and aft-like movement of the first actuator 632 during the movement of the bed structure 100 of the present invention. 12FIG. 11 is [[a]]an enlarged view of the elliptical groove path 832 for guiding the left and right-like movement of the second actuator 634 during the movement of the bed structure 100 of the present invention.
U.S. Serial No. 14/585,816 SUBSTITUTE SPECIFICATION 	The claims have been amended as follows:
1. (Currently Amended) A sensory enhancing bed comprising: 
a bed structure comprising a bed frame, said bed structure designed to be partially enclosed; 
a sleeping surface positioned on said bed frame and capable of supporting an infant, baby, toddler, or child; 
a mechanical system attached to said bed structure configured to provide multidirectional movement of said bed structure, the mechanical system comprising
a motor, 
a first actuator attached to a first gear wheel, said first actuator fitting through a parabolic guide path that facilitates a forward and aft parabolic swaying movement, 
a second actuator attached to a second gear wheel, said second actuator fitting through an elliptical guide path that facilitates side to side swaying movement,
wherein the motor is adapted to provide rotational movement to the first gear wheel to rotate the first actuator and adapted to provide rotational movement to the second gear wheel to rotate the second actuator; and 
a temperature control system attached to said bed structure, said temperature control system comprising a fan, a heating ventilation and air conditioning (HVAC) duct, a . 




Claim 14 is cancelled.

21. (Currently Amended) A sensory enhancing bed comprising: 
a bed structure comprising a bed frame, said bed structure designed to be partially enclosed; 
a sleeping surface positioned on said bed frame and capable of supporting an infant, baby, toddler, or child; 
a mechanical system attached to said bed structure for providing multidirectional movements of said bed structure, the mechanical system comprising
a motor, 
a first actuator attached to a first gear wheel, said first actuator fitting through a parabolic guide path that facilitates a forward and aft parabolic swaying movement, 
a second actuator attached to a second gear wheel, said second actuator fitting through an elliptical guide path that facilitates side to side swaying movement, 
wherein the motor is adapted to provide rotational movement to the first gear wheel to rotate the first actuator and adapted to provide rotational movement to the second gear wheel to rotate the second actuator; 5U.S. Serial No. 14/585,816Response to Office Action dated October 21, 2021 
a remote monitoring and control system; and 
a temperature control system attached to said bed structure, said temperature control system comprising a fan, a heating ventilation and air conditioning (HVAC) duct, a thermoelectric cooling device and a scent pad, wherein the temperature control system is configured to activated said fan and blow air at a controlled temperature through the HVAC duct to adjust a temperature within said bed structure. 




 of the sensory enhancing bed.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 11 reference character 732 should be changed to 634 and reference character 934 should be changed to 832. 
  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1-8, 11-13 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, a sensory enhancing bed comprising a mechanical system attached to a bed structure for providing multidirectional movements of said bed structure, the mechanical system comprising a motor, a first actuator attached to a first gear wheel, said first actuator fitting through a parabolic guide path that facilitates a forward and aft parabolic swaying movement, a second actuator attached to a second gear wheel, said second actuator fitting through an elliptical guide path that facilitates side to side swaying movement, wherein the motor is adapted to provide rotational .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791